ORDER

PER CURIAM.
John I. Buff (Appellant) appeals from the trial court’s judgment denying his Rule 29.151 Pro Se Motion to Vacate, Set Aside, or Correct Sentence and Judgment (hereinafter Rule 29.15 motion) without a hearing. We have reviewed the briefs of the parties and the record on appeal and find that the trial court’s decision is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2002, unless otherwise indicated.